DETAILED ACTION
This Office action is in response to Applicant’s amendment and request for reconsideration filed on February 14, 2022. 
Claims 1, 3-7, 9-16, and 18-20 are pending.

Allowable Subject Matter
Claims 1, 3-7, 9-16, and 18-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3. (Currently Amended) The method of claim 1, further comprising accessing, by the client device, the network application via an embedded browser .

8. (Canceled)

9. (Currently Amended) The client device of claim 7, wherein the one or more processors are further configured to access the network application via an embedded browser .

[[each]] the network application from a server.

11. (Currently Amended) The client device of claim 7, wherein the client device is operated by a first entity different than a second entity operating the  network application[[s]].

14. (Currently Amended) The system of claim 13, wherein the client device is further configured to access the network application via an embedded browser .

19. (Currently Amended) The system of claim 13, wherein the at least one location comprises a location in a local drive, a network hosted folder or a cloud based folder.

Authorization for this examiner’s amendment was given in a telephone interview with Christopher McKenna (Reg. No. 53,302) on February 24, 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441